NUMBER 13-13-00573-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                                      IN RE J. R., A CHILD


                       On appeal from the 156th District Court
                           of San Patricio County, Texas.


                              MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
              Memorandum Opinion by Justice Longoria

        This is an accelerated appeal of the trial court’s judgment granting the Department

of Family and Protective Services’ petition to terminate the parental rights of appellant

J.T. over her minor son J.R.1 The trial court found that there was clear and convincing

evidence of four of the statutory grounds for termination and that termination was in the




        1 We refer to appellant and her son by their initials in order to protect their privacy. See TEX. R.
APP. P. 9.8(b).
best interests of the child. See TEX. FAM. CODE ANN. §§ 161.001(1)(D), (E), (I), (O),

161.001(2) (West 2008). We affirm.

                                      I. ANDERS BRIEF

       Appellant’s court-appointed appellate counsel has filed a brief in the style of

Anders v. California stating that, after a thorough review of the record, he found no non-

frivolous issues to advance on appeal. See 386 U.S. 738, 744 (1967). The Anders

procedures were once limited to civil cases, but the Texas Supreme Court extended them

to civil proceedings when it permitted appointed appellate counsel to file an Anders brief

in an appeal of a juvenile delinquency proceeding. Porter v. Tex. Dep’t of Protective &

Regulatory Servs., 105 S.W.3d 52, 55–6 (Tex. App.—Corpus Christi 2003, no pet.) (citing

In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998)). “In permitting appellate counsel to file

an Anders brief, the supreme court recognized that counsel, though appointed to

represent the appellant, had no duty to pursue a frivolous matter on appeal.” Id. at 56.

This Court, following other Texas appellate courts, has applied the Anders procedures to

appeals of orders terminating the parent-child relationship. Id. (concluding that “when

appointed counsel represents an indigent client in a parental termination appeal and

concludes that there are no non-frivolous issues for appeal, counsel may file an Anders-

type brief” and collecting cases from other Texas appellate courts that came to the same

holding).

       To that end, appellant’s brief meets the requirements of Anders because it

presents a professional evaluation of why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds



                                            2
none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). Counsel has informed this Court that he has: (1) examined the record

and found no arguable grounds to advance on appeal; (2) served a copy of the brief and

counsel’s motion to withdraw on appellant; and (3) informed appellant of her right to

review the record and to file a pro se brief. See Anders, 386 U.S. at 744; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate time has passed, and appellant has not filed a pro se brief.

                                    II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988); Porter, 105 S.W.3d at 55. We have reviewed the entire record, including

counsel’s appellate brief, and we have found no reversible error. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the

trial court terminating appellant’s parental rights.

                                  III. MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney requests this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.



                                              3
App.—Dallas 1995, no pet.)) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of this Court’s opinion, counsel is ordered to send a

copy of this Court’s opinion and judgment to appellant and to advise her of her to right to

file a petition for review with the Texas Supreme Court.2 See In re K.D., 127 S.W.3d 66,

68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.); see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                           /s/ Nora L. Longoria
                                                           NORA L. LONGORIA
                                                           Justice

Delivered and filed the
6th day of March, 2014.




         2 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Supreme Court, she must either retain an attorney to file a petition for review or file a pro se
petition for review. Any petition for review must be filed within forty-five days after the date of either this
opinion or the last ruling by this Court on all timely-filed motions for rehearing or en banc reconsideration.
TEX. R. APP. P. 53.7(a). Any petition for review must comply with the requirements of Rule 53.2 of the Texas
Rules of Appellate Procedure. Id. R. 53.2.

                                                      4